This cause came on for consideration upon relator’s filing of a motion for an order to show cause and subsequent filing of a notice that the respondent was hospitalized during the time for filing a response to the motion. Upon consideration thereof,
The respondent, Patrick F. Moeves, is ordered to file a response to the motion for order to show cause on or before ten days from the date of this order. Relator, the Cincinnati Bar Association, may file any additional information regarding the respondent’s hospitalization status on or before ten days from the date of this order.